DETAILED ACTION
1.	Applicant’s Amendment to the Claims filed June 21, 2022 are received and entered.
2.	Claims 1, 3, 5 – 6, 8 – 9, 11 – 15, 19, 22, 24, 32, and 34 are amended.  Claims 2, 4, 7, 10, 16 – 18, 20 – 21, 23, 25 – 31, 33, 35, and 37 are cancelled.  Claims 38 – 40 are newly added.  Claims 1, 3, 5 – 6, 8 – 9, 11 – 15, 19, 22, 24, 32, 34, 36, and 38 – 40 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The rejections of  claims 35 and 37 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.
5.	On pages 9 – 10 of the Response, Applicant argues that “none of the cited references teach or suggest a ‘non-portable control apparatus for controlling operation of a vehicle component, wherein the control apparatus is integrated with the vehicle’ . . . as recited by independent claim 1.”  Additionally, Applicant argues that “any attempt to incorporate the teachings of Rosenberg with those of the other cited references would necessarily result in a portable, hand-held device” and therefore the prior art “teaches away from – the recited vehicle having a control apparatus that is integrated therewith and accommodated within a portion of the vehicle.”
Applicant’s arguments have been fully considered and are persuasive in view of this newly added subject matter.  However, upon further consideration, a new ground(s) of rejection is made in view of Wako (U.S. Pub. 2016/0274717).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 5, 8 – 9, 11 – 14, 19, 24, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wako (U.S. Pub. 2016/0274717) in view of Rosenberg et al. (U.S. Pub. 2014/0253305) in view of XiaoPing (U.S. Pub. 2008/0001925) in view of Baier et al. (U.S. Pub. 2008/0111428).
Regarding claim 1, Wako teaches: a vehicle comprising a non-portable control apparatus for controlling operation of a vehicle component (FIG. 1; paragraphs [0029], [0030], [0050]; a vehicle includes an infotainment console 100 that allows a user to control HVAC settings of the vehicle as well as navigational functions), the control apparatus integrated with the vehicle and comprising:
a user-interaction surface visible to a user of the apparatus (FIG. 2; paragraph [0032]; outer surface of touch screen 201);
a first pressure sensor adjacent to a gesture sensor (FIG. 2; paragraphs [0028], [0032]; pressure sensors 202 are adjacent to capacitive [gesture] sensors of the capacitive touch screen 201 that detect user input gestures), and
wherein the control apparatus is accommodated within a portion of the vehicle (FIG. 1; paragraphs [0029], [0030]; the infotainment console 100 is provided as a center console of a vehicle). 
Wako fails to explicitly disclose: the first pressure sensor being adapted to detect a first press input having a pressure above a first predetermined threshold at the user-interaction surface, and the gesture sensor being adapted to detect a swipe input proximal to the user-interaction surface, the gesture sensor comprising three or more sensor elements each adapted to detect the proximity of a user’s finger to the user-interaction surface, wherein the first pressure sensor and the gesture sensor are horizontally adjacent beneath the user-interaction surface, wherein the first pressure is implemented on a first sensing layer and the gesture sensor is implemented on a second sensing layer, the first sensing layer and the second sensing layer being slotted around each other to form a single layer.
However, in a related field of endeavor, Rosenberg discloses: a display device 104 having a capacitive [gesture] sensor 120 and a pressure sensor 118 (FIG. 1; paragraph [0036]).
With regard to claim 1, Rosenberg teaches: the first pressure sensor being adapted to detect a first press input (FIGS. 1, 19; paragraphs [0022] – [0024], [0034], [0036]; FSR assembly 118 [pressure sensor] is a force sensing resistor assembly that detects an applied force [first press input] in a bezel area, such as touch zones 108(1) – 108(4)) having a pressure above a first predetermined threshold at the user-interaction surface (paragraph [0026]; a magnitude of an applied force may be compared to a threshold to designate whether a touch zone 108 has been selected/activated), and the gesture sensor being adapted to detect a swipe input proximal to the user-interaction surface (FIGS. 1, 19; paragraphs [0022], [0034], [0036], [0156]; FSC assembly 120 is a force sensing capacitor assembly that detects touch inputs and gestures such as a press and slide/swipe corresponding to touch zones 108(5) – 108(8).  Because a contact with some degree of applied pressure is required to for FSC assembly 120 to detect the touch and gesture inputs, such gesture inputs must be “proximal” to exterior 112 of device 104), the gesture sensor comprising three or more sensor elements each adapted to detect the proximity of a user’s finger to the user-interaction surface (FIGS. 1, 19; paragraphs [0025], [0036]; FSC assembly 120 includes multiple discrete touch zones in which an input can be detected.  Additionally, more than one FSC assembly 120 may be included each having one or more fixed electrodes for input detection.  Each of these fixed electrodes of each of these FSC assemblies constitute a “sensor element” that detect gesture inputs “proximal” to exterior 112 of device 104),
wherein the first pressure sensor and the gesture sensor are horizontally adjacent beneath the user-interaction surface (FIG. 19; as illustrated, FSR assembly 118 and FSC assembly 120 are horizontally adjacent to one another beneath exterior 112), 
wherein the first pressure is implemented on a first sensing layer (FIGS. 2, 19; paragraph [0042]; FSR assembly 118 is disposed in a recess 208 of midframe 202 [first sensing layer]) and the gesture sensor is implemented on a second sensing layer (FIGS. 2, 19; paragraph [0042]; as illustrated, FSC assembly 120 is adjacent to but separate from FSR assembly 118.  Both FSC assembly 120 and FSR assembly 118 appear disposed in recesses of midframe 202 and are separated by a notch), the first sensing layer and the second sensing layer being slotted around each other to form a single layer (FIGS. 1, 2, 4, 19, 22; paragraphs [0034], [0036], [0068] – [0070], [0074], [0139], [0140]; FSR assemblies 118(1) and 118(2) are disposed on opposite sides of FSC assembly 120.  Additionally, FSR assembly 118 is adhered to midframe 202 and includes a pressure sensitive adhesive 404, a first substrate 402 disposed on pressure sensitive adhesive 404, and a conductor 406 made of conductive polymer or metal and disposed on first substrate 402.  Moreover, FSC assembly 120 is adhered to midframe 202 and includes the pressure sensitive adhesive 404, the first substrate 402 disposed on the pressure sensitive adhesive, and a fixed electrode 214 made of conductive polymer or metal and disposed on first substrate 402.  Accordingly, it is suggested to a person of ordinary skill in the art that FSR assembly 118 and FSC assembly 120 use the same pressure sensitive adhesive 404 and first substrate 402 as bottom layers of each of the FSR assembly 118 and FSC assembly 120 disposed on midframe 202.  Additionally, it is suggested that conductor 406 and fixed electrode 214 are also made of the same material on a same layer due to the particular layering arrangement and disclosed materials referenced above.  In light of these disclosures, it is suggested that the FSR assembly 118 and the FSC assembly 120 form a single layer formed on a surface of midframe 202).
Due to the user of the same materials in the same order of both the FSR assembly 118 and the FSC assembly 120 on a surface of midframe 202, at the very least it would have been obvious to a person of ordinary skill in the art to ensure that these assemblies 118/120 have bottom surfaces formed at a same height/depth relative to midframe 202.  Such a filling in the gaps of the disclosure of Rosenberg merely requires applying logic and simplicity to the manufacturing of the device of Rosenberg such that the pressure sensitive adhesive 404 and the first substrate 402 of both the FSR assembly 118 and the FSC assembly 120 are be manufactured in a single manufacturing step where each of these layers is disposed along the entirety of midframe 202 except for the notch that separates FSR assembly 118 and FSC assembly 120 as illustrated in FIGS. 2 and 19.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Wako and Rosenberg to yield predictable results.  Specifically, the teachings of a vehicle having an integrated touch screen device that includes pressure sensors and gesture sensors for detecting user input, as taught by Wako, are known.  Additionally, the teachings of a touch screen device that includes pressure sensors and gesture sensors horizontally adjacent to each other such that a press and swipe input gesture is detectable as a sequence of inputs to a pressure sensor and a gesture sensor, as taught by Rosenberg, are known as well.  The combination of the known teachings of Wako and Rosenberg would yield the predictable results of a vehicle having an integrated touch screen device that includes pressure sensors and gesture sensors for detecting user input, where the pressure and gesture sensors are horizontally adjacent to each other such that a press and swipe input gesture is detectable as a sequence of inputs to a pressure sensor and a gesture sensor.  In other words, it would have been obvious to utilize the touch & pressure sensor configuration of Rosenberg in place of the touch & pressure sensor configuration of Wako to expand the types of user input that are detectable by device of Wako.  Such a modification requires nothing more than a simple substitution of one known touch-screen device having pressure and touch [gesture] sensors for another.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Wako and Rosenberg to yield the aforementioned predictable results.
Neither Wako nor Rosenberg explicitly disclose: such that movement of a finger to provide the first press input and along the gesture sensor to provide the swipe input are combinable to form a single command for controlling operation of the component.
However, Rosenberg discloses that combinations of touch zones input in sequence are associated with different actions (paragraph [0024]).  Specifically, sliding/swiping inputs from touch zone 108(1) to 108(2) is explicitly disclosed as is sliding/swiping inputs from touch zone 108(5) to 108(6) (paragraphs [0129], [0156]).
Accordingly, Rosenberg suggests that a sliding/swiping type input applied to any two adjacent touch zones 108(1) – 108(8) could result in an action.  For example, a sliding/swiping input from touch zone 108(5) to 108(1) could result in scrolling backwards through pages.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combination of Wako and Rosenberg to yield predictable results.  Rosenberg explicitly discloses that inputs that combine touch zones are associated with different actions.  Specifically, Rosenberg provides two examples where sliding/swiping inputs applied to two adjacent touch zones 108 into a scrolling input gesture.  It would have been obvious to apply this specific example to other particular touch zones when combined with Wako.  Doing so would result in the predictable result of combining a “first press input” and a “gesture input” to form a single command for controlling the device.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combined teachings of Wako and Rosenberg to yield the aforementioned predictable results.
Neither Wako nor Rosenberg explicitly disclose: wherein each of the three or more sensor elements has a chevron shape, the three or more chevron-shaped sensor elements facing in the same direction and toward or away from the first pressure sensor.
However, XiaoPing teaches: wherein each of the three or more sensor elements has a chevron shape (FIG. 1; paragraph [0003]; each sensor element 102 has a chevron shape, as illustrated),
the three or more chevron-shaped sensor elements facing in the same direction (FIG. 1; paragraph [0003]; the sensor elements 102 are arranged to face a same direction according to a moving direction of a swipe / sliding input via a stylus or a finger.  In this particular example, the sensor elements are arranged in a horizontal direction).
The combination of Wako, Rosenberg, and XiaoPing teaches: the three or more chevron-shaped sensor elements facing toward or away from the first pressure sensor (As set forth above with regard to Rosenberg, it is obvious that a sliding/swiping input from touch zone 108(5) to 108(1) could result in scrolling backwards through pages.  XiaoPing; FIG. 1; paragraph [0003]; the sensor elements 102 are arranged to face a same direction according to a moving direction of a swipe / sliding input via a stylus or a finger.  When each of the multiple discrete touch zones of the FSC assembly 120 [gesture sensor] of Rosenberg is implemented using the chevron-shaped sensor elements 102 of XiaoPing, it would have been obvious to arrange the chevron-shaped sensor elements 102 to face toward or away from the FSR assembly 118 [pressure sensor].  Specifically, it would have been obvious to implement zone 108(5) of Rosenberg to incorporate the chevron-shaped sensor elements 102 of XiaoPing in a manner that faces towards or away from the pressure sensor of zone 108(1)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Wako, Rosenberg, and XiaoPing to yield predictable results.  More specifically, the teachings of a vehicle having a touch screen device that detects a press and swipe input gesture as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action, as taught by the combination of Wako and Rosenberg, are known.  Additionally, the teachings of a touch sensor having sensor elements with a chevron shape arranged in a same direction corresponding to a swipe input, as taught by XiaoPing, are known as well.  The combination of the known teachings of Wako, Rosenberg, and XiaoPing would yield the predictable result of an input device that detects a press and swipe input gesture as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action wherein the sensor elements have a chevron shape arranged in a same direction corresponding to a swipe input.  In other words, it would have been obvious to simply utilize the known alternative of a chevron shape of touch-based sensors/electrodes, as disclosed by XiaoPing, in place of the unspecified shape of the touch-based sensors/electrodes of Rosenberg when combined with Wako.  Implementing this modification in the manner described by XiaoPing, i.e., the chevron-shaped sensor elements being arranged in a direction of a swipe / slide input, would yield Applicant’s specified relative positioning of the “sensor elements” and the “first pressure sensor”, as set forth above  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wako, Rosenberg, and XiaoPing to yield the aforementioned predictable results.
Neither Wako nor Rosenberg nor XiaoPing explicitly disclose: a circuit-carrying layer arranged to carry circuitry of the control apparatus; and an injection moulded layer arranged to encapsulate the circuitry of the circuit-carrying layer.
However, as set forth above, the combination of Wako and Rosenberg teach a vehicular input device.
Additionally, it is Admitted Prior Art that it was well-known and conventional before the effective filing date of Applicant’s claimed invention for a vehicle to include knobs or dials to control various elements of a vehicle, such as a radio or A/C unit.
Moreover, Baier discloses: a circuit-carrying layer arranged to carry circuitry of the control apparatus; and an injection moulded layer arranged to encapsulate the circuitry of the circuit-carrying layer (FIG. 1; paragraph [0026]; control element 14 is a knob or dial that includes sensor surfaces 22 [circuitry] disposed near a bottom surface thereof [circuit-carrying layer].  Control element 14 is formed by injection moulding and encapsulates sensor surfaces 22 through at least a thin covering).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Wako, Rosenberg, XiaoPing, and Baier to yield predictable results.  More specifically, the teachings of a vehicular input device that detects a press and swipe input gesture as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action, as taught by the combination of Wako and Rosenberg, are known.  Additionally, the teachings of a knob or dial with circuitry encapsulated by injection moulding, as taught by Baier, are known as well.  Moreover, it was well-known and conventional for a vehicle to include knobs or dials to control various elements of a vehicle, such as a radio or A/C unit.  The combination of the known teachings of Wako, Rosenberg, and Baier would yield the predictable result of a vehicular input device that detects a press and swipe input gesture as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action and at least one knob or dial that includes circuitry encapsulated by injection moulding.  In other words, it would have been obvious to utilize the known injection moulding to encapsulate circuitry of a knob or dial, as disclosed by Baier, as a way to form a conventional knob or dial of a vehicle that includes the vehicular input device of the combination of Wako and Rosenberg.  Such a combination is nothing more than simply filling the gaps of the vehicle implementation of Wild when combined with Rosenberg by relying on conventional teachings in the art and the injection moulding of Baier.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wako, Rosenberg, XiaoPing, and Baier to yield the aforementioned predictable results.
Regarding claim 3, the combination of Wako and Rosenberg teaches: wherein the gesture sensor is further adapted to detect the direction of the gesture input (Rosenberg; FIG. 1; paragraph [0156]; FSC assembly 120 detects a sliding/swiping input from touch zone 108(5) to 108(6) as corresponding to a scrolling down input.  Accordingly, FSC assembly 120 [gesture sensor] detects a direction of an input gesture between touch zones 108).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wako and Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 5, Wako teaches: the non-portable control apparatus further comprising a processor adapted to receive a signal from the gesture sensor based on the gesture input and a signal from the first pressure sensor based on the first press input (FIG. 1; paragraph [0028], [0032], [0036]; CPU 101 controls the overall operation of infotainment console 100.  That includes receiving input signals from pressure sensors 202 and capacitive [gesture] sensors of the capacitive touch screen 201).
Neither Wako nor Rosenberg explicitly disclose: further adapted to combine the signal from the gesture sensor and the signal from the first pressure sensor and output the command to the component based on the received signals.
However, as set forth above, Rosenberg suggests that a sliding/swiping type input applied to any two adjacent touch zones 108(1) – 108(8) could result in an action (paragraphs [0024], [0129], [0156]).
When this type of input is applied, controller 306(1) would combine the data from FRS assembly 118 and FSC assembly 120 and output a signal indicative of multiple activated touch zones 108 to processor(s) 302 (paragraph [0050]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combination of Wako and Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 8, Wako teaches: wherein the non-portable control apparatus is adapted to generate a set of commands based on different inputs received (paragraph [0039]; different input gestures, such as a swipe, pinch, tap, etc., applied to touch screen 201 result in different operations being executed.  Additionally, different inputs are recognized based on differing conditions of the vehicle).
Regarding claim 9, Wako teaches: wherein the gesture sensor is adapted to detect a gesture input in contact with the control apparatus (FIGS. 1, 2; paragraphs [0032], [0039]; user inputs to touch screen 114/201 are applied via contact with a surface of the touch screen 114/201.  Such user inputs include swipe gestures, pinch gestures, etc.).
Regarding claim 11, the combination of Wako and Rosenberg teaches: the non-portable control apparatus comprising a second pressure sensor separated from the first pressure sensor by the gesture sensor (Rosenberg; FIGS. 1, 19; paragraphs [0034], [0036]; as set forth above, FSR assembly 118 [pressure sensor] corresponds to touch zones 108(1) – 108(4) and FSC assembly 120 [gesture sensor] corresponds to touch zones 108(5) – 108(8).  Touch zone 108(1) corresponds to the “first pressure sensor” of FSR assembly 118(1) and touch zone 108(3) correspond to the “second pressure sensor” of FSR assembly 118(2).  Either touch zone 108(5) and 108(7) correspond to the FSC assembly 120 [gesture sensor]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wako and Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Neither Wako nor Rosenberg explicitly disclose: wherein the command includes a second press input at the second pressure sensor.
However, as set forth above, Rosenberg discloses that a sequence of activated touch zones 108(1) – 108(8) could result in an action (paragraphs [0024], [0129], [0156]).
In light of the explicit disclosure of Rosenberg, it would have been obvious to apply an input that goes across and activates touch zones 108(1), 108(5), 108(7), and 108(3).  Such a sequence of activated touch zones would result in a specific action being performed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combination of Wako and Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 12, the combination of Wako and Rosenberg teaches: wherein the second press input has a pressure above a second predetermined threshold (Rosenberg; paragraph [0026]; a magnitude of an applied force may be compared to a threshold to designate whether a touch zone 108 has been selected/activated).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wako and Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 13, the combination of Wako and Rosenberg teaches: wherein the first threshold input is equal to the second threshold input (Rosenberg; paragraph [0026]; a magnitude of an applied force to a bezel, where FSR 118(1) and 118(2) are located, may be compared to a threshold to designate whether a touch zone 108 has been selected/activated.  It is implied that there is a single threshold for the FSR 118).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wako and Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 14, the combination of Wako and Rosenberg teaches: wherein the processor is adapted to receive a signal from the second pressure sensor in dependence on the second press input (Rosenberg; FIGS. 1, 3; paragraphs [0024], [0050], [0051]; controller 306(1) controls and reads out FRS assembly 118, which would include touch zones 108(1) and 108(3)).
Neither Wako nor Rosenberg explicitly disclose: wherein the processor is adapted to output the command to the component based on the received signals.
However, as set forth above, Rosenberg discloses that a sequence of activated touch zones 108(1) – 108(8) could result in an action (paragraphs [0024], [0129], [0156]).
When this type of input is applied, controller 306(1) would combine the data from FRS assembly 118 and FSC assembly 120 and output a signal indicative of multiple activated touch zones 108, such as touch zones 108(1), 108(5), 108(7), and 108(3), to processor(s) 302 (paragraph [0050]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combination of Wako and Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 19, the combination of Wako and Rosenberg teaches: wherein the gesture sensor comprises a capacitive sensor (Wako; FIG. 2; paragraphs [0028], [0032]; as set forth above capacitive touch screen 201 includes capacitive sensors) that comprises a plurality of capacitive sensing elements that are arranged side by side, having increasing distance from the first pressure sensor (Rosenberg; FIGS. 1, 19; paragraph [0022], [0036]; as set forth above, FSC assembly 120 is a force sensing capacitor and corresponds to touch zones 108(5) – 108(8).  Each touch zone 108(5) – 108(8) includes an FSC assembly 120 having capacitive sensing elements.  As set forth above, the “gesture sensor” corresponds to touch zones 108(5) and 108(7).  Each touch zone 108(5) and 108(7) would have their own FSC assembly 120 and thus “capacitive sensing element) that are arranged side by side having an increasing distance from touch zone 108(1) [first pressure sensor]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wako and Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 24, the combination of Wako and Rosenberg teaches: wherein either or both the first pressure sensor and the second pressure sensor comprise one of a piezoelectric sensor, a resistive sensor, and a capacitive sensor (FIGS. 1, 19; paragraph [0022]; FSR assemblies 118(1) and 118(2) include force sensing resistors at touch zones 108(1) – 108(4)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wako and Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 38, Wako teaches: wherein the portion of the vehicle includes one selected from a group consisting of: an arm rest, an overhead panel, a dashboard, a centre console (FIG. 1; paragraphs [0029], [0030]; as set forth above with regard to claim 1, the infotainment console 100 is provided as a center console of a vehicle), a tray table, and a glove compartment.
Regarding claim 39, Wako teaches: wherein the user-interaction surface of the control apparatus is a surface of the portion of the vehicle (FIG. 2; paragraphs [0029]. [0030], [0032]; as set forth above, the infotainment console 100 is provided as a center console of a vehicle.  Accordingly, the outer surface of touch screen 201 would be a surface of the center console of the vehicle).

8.	Claims 6, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wako in view of Rosenberg in view of XiaoPing in view of Baier, as applied to claims 1, 5, and 11 above, and further in view of Los et al. (U.S. Pub. 2013/0100030).
Regarding claim 6, neither Wako nor Rosenberg nor XiaoPing nor Baier explicitly disclose: wherein the processor comprises a timing module adapted to monitor the relative timing of the gesture input and the first press input, and the processor is adapted to output the command if the relative timing is within a certain limit.
However, in a related field of endeavor, Los discloses a device having proximity and pressure sensing (Title).
With regard to claim 6, Los teaches: wherein the processor comprises a timing module adapted to monitor the relative timing of the gesture input and the first press input, and the processor is adapted to output the command if the relative timing is within a certain limit (paragraph [0021]; a processor may be programmed to accept pressure inputs based on threshold values of pressure or duration).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Wako, Rosenberg, XiaoPing, Baier, and Los to yield predictable results.  More specifically, the teachings of a vehicular input device that detects an input gestures as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action, as taught by the combination of Wako and Rosenberg, are known.  Additionally, the teachings of a device that includes a programmable duration threshold for pressure-based inputs, as taught by Los, are known as well.  The combination of the known teachings of Wako, Rosenberg, and Los would yield the predictable result of a vehicular input device that detects an input gestures as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action when the sequence of inputs is applied within a programmable duration threshold.
In other words, when the programmable duration threshold of Los is applied to the combined device of Wako and Rosenberg, a user can program a threshold duration for the disclosed sequence of activated touch areas such that a sequence including the pressure sensor and gesture sensor is only detected when the pressure sensor and gesture sensor detect an input within the programmed threshold duration.  If too much time has passed between inputs to the pressure sensor and gesture sensor, these inputs are treated separately.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Wako, Rosenberg, XiaoPing, Baier, and Los to yield the aforementioned predictable results.
Regarding claim 15, neither Wako nor Rosenberg nor XiaoPing nor Baier explicitly disclose: wherein the timing module of the processor is adapted to monitor the relative timing of the gesture input, the first press input, and the second press input; and the processor is adapted to output the command when the relative timings are within a certain limit.
However, Los teaches: wherein the timing module of the processor is adapted to monitor the relative timing of the gesture input, the first press input, and the second press input; and the processor is adapted to output the command when the relative timings are within a certain limit (paragraph [0021]; a processor may be programmed to accept pressure inputs based on threshold values of pressure or duration).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Wako, Rosenberg, XiaoPing, Baier, and Los to yield predictable results for at least the reasons set forth above with regard to claim 6.
Regarding claim 22, neither Wako nor Rosenberg nor XiaoPing nor Baier explicitly disclose: wherein the gesture sensor comprises a resistive sensor that comprises force sensitive resistive ink.
However, Los teaches: wherein the gesture sensor comprises a resistive sensor that comprises force sensitive resistive ink (paragraph [0044]; pressure sensor 438 detects pressure based on a change of resistance detected by a pressure sensitive resistant ink).
It would have been obvious to a person of ordinary skill in the art to simply substitute the pressure sensitive resistant ink of Los for the generic force sensing resistor configuration of the combination of Wako and Rosenberg.  Such a simple substitution merely requires substitution one known resistive pressure sensor configuration for another.

9.	Claims 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wako in view of Rosenberg in view of XiaoPing.

Regarding claim 32, Wako teaches: a method of controlling operation of a component, the method comprising:
receiving a first signal based on a first press input at a first pressure sensor that is implemented on a first sensing layer arranged beneath a user-interaction surface visible to a user, wherein the user-interaction surface is a surface of a portion of the vehicle (FIG. 2; paragraphs [0028] – [0030], [0032]; infotainment console 100 is provided as a center console of a vehicle.  Infotainment console includes pressure sensors 202 implement at a first layer that detect applied pressure by a user which are arranged beneath an outer surface of touch screen 201.  The outer surface of touch screen 201 would be a surface of the center console of the vehicle);
receiving a second signal based on a gesture input at a gesture sensor that is implemented on a second sensing layer (FIG. 2; paragraphs [0028] – [0030], [0032]; infotainment console 100 includes capacitive [gesture] sensors of a capacitive touch screen 201 implemented at a second layer that detect user input gestures).
Wako fails to explicitly disclose: the second sensing layer is arranged beneath the user-interaction surface horizontally adjacent to the pressure sensor, wherein the first sensing layer and the second sensor layer are slotted around each other to form a single layer, and wherein the gesture sensor comprises three or more sensor elements.
However, Rosenberg teaches: the second sensing layer is arranged beneath the user-interaction surface horizontally adjacent to the pressure sensor (FIGS. 1 – 3, 19; paragraphs [0022], [0036], [0042], [0050], [0051]; FSC assembly 120 is a force sensing capacitor assembly that is arranged beneath exterior 112 and horizontally adjacent to FSR assembly 118 which detects touch inputs and gestures in touch zones 108(5) – 108(8).  Controller 306(1) controls and reads out [receives a signal from] FSC assembly 120 in response to an applied input.  As illustrated, FSC assembly 120 is adjacent to but separate from FSR assembly 118.  Both FSR assembly 118 and FSC assembly 120 appear disposed in recesses [first and second sensing layers, respectively] of midframe 202 and are separated by a notch),
wherein the first sensing layer and the second sensor layer are slotted around each other to form a single layer (FIGS. 1, 2, 4, 19, 22; paragraphs [0034], [0036], [0068] – [0070], [0074], [0139], [0140]; FSR assemblies 118(1) and 118(2) are disposed on opposite sides of FSC assembly 120.  Additionally, FSR assembly 118 is adhered to midframe 202 and includes a pressure sensitive adhesive 404, a first substrate 402 disposed on pressure sensitive adhesive 404, and a conductor 406 made of conductive polymer or metal and disposed on first substrate 402.  Moreover, FSC assembly 120 is adhered to midframe 202 and includes the pressure sensitive adhesive 404, the first substrate 402 disposed on the pressure sensitive adhesive, and a fixed electrode 214 made of conductive polymer or metal and disposed on first substrate 402.  Accordingly, it is suggested to a person of ordinary skill in the art that FSR assembly 118 and FSC assembly 120 use the same pressure sensitive adhesive 404 and first substrate 402 as bottom layers of each of the FSR assembly 118 and FSC assembly 120 disposed on midframe 202.  Additionally, it is suggested that conductor 406 and fixed electrode 214 are also made of the same material on a same layer due to the particular layering arrangement and disclosed materials referenced above.  In light of these disclosures, it is suggested that the FSR assembly 118 and the FSC assembly 120 form a single layer formed on a surface of midframe 202), and
wherein the gesture sensor comprises three or more sensor elements (FIGS. 1, 19; paragraphs [0025], [0036]; FSC assembly 120 includes multiple discrete touch zones in which an input can be detected.  Additionally, more than one FSC assembly 120 may be included each having one or more fixed electrodes for input detection.  Each of these fixed electrodes of each of these FSC assemblies constitute a “sensor element”).
Due to the user of the same materials in the same order of both the FSR assembly 118 and the FSC assembly 120 on a surface of midframe 202, at the very least it would have been obvious to a person of ordinary skill in the art to ensure that these assemblies 118/120 have bottom surfaces formed at a same height/depth relative to midframe 202.  Such a filling in the gaps of the disclosure of Rosenberg merely requires applying logic and simplicity to the manufacturing of the device of Rosenberg such that the pressure sensitive adhesive 404 and the first substrate 402 of both the FSR assembly 118 and the FSC assembly 120 are be manufactured in a single manufacturing step where each of these layers is disposed along the entirety of midframe 202 except for the notch that separates FSR assembly 118 and FSC assembly 120 as illustrated in FIGS. 2 and 19.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wako and Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Neither Wako nor Rosenberg explicitly disclose: outputting a command for the component when the signals indicate movement of a finger to provide a single command comprising a combination of inputs matching a predefined combination of inputs.
However, Rosenberg discloses that combinations of touch zones input in sequence are associated with different actions (paragraph [0024]).  Specifically, sliding/swiping inputs from touch zone 108(1) to 108(2) is explicitly disclosed as is sliding/swiping inputs from touch zone 108(5) to 108(6) (paragraphs [0129], [0156]).
Accordingly, Rosenberg suggests that a sliding/swiping type input applied to any two adjacent touch zones 108(1) – 108(8) could result in an action.  For example, a sliding/swiping input from touch zone 108(5) to 108(1) could result in scrolling backwards through pages.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combination of the known teachings of Wako and Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Neither Wako nor Rosenberg explicitly disclose: the three or more sensor elements has a chevron shape, the three or more chevron-shaped sensor elements facing in the same direction and toward or away from the first pressure sensor.
However, XiaoPing teaches: the three or more sensor elements has a chevron shape (FIG. 1; paragraph [0003]; each sensor element 102 has a chevron shape, as illustrated),
the three or more chevron-shaped sensor elements facing in the same direction (FIG. 1; paragraph [0003]; the sensor elements 102 are arranged to face a same direction according to a moving direction of a swipe / sliding input via a stylus or a finger.  In this particular example, the sensor elements are arranged in a horizontal direction).
The combination of Wako, Rosenberg, and XiaoPing teaches: the three or more chevron-shaped sensor elements facing toward or away from the first pressure sensor (As set forth above with regard to Rosenberg, it is obvious that a sliding/swiping input from touch zone 108(5) to 108(1) could result in scrolling backwards through pages.  XiaoPing; FIG. 1; paragraph [0003]; the sensor elements 102 are arranged to face a same direction according to a moving direction of a swipe / sliding input via a stylus or a finger.  When each of the multiple discrete touch zones of the FSC assembly 120 [gesture sensor] of Rosenberg is implemented using the chevron-shaped sensor elements 102 of XiaoPing, it would have been obvious to arrange the chevron-shaped sensor elements 102 to face toward or away from the FSR assembly 118 [pressure sensor].  Specifically, it would have been obvious to implement zone 108(5) of Rosenberg to incorporate the chevron-shaped sensor elements 102 of XiaoPing in a manner that faces towards or away from the pressure sensor of zone 108(1)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Rosenberg and XiaoPing to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 40, Wako teaches: wherein the portion of the vehicle includes one selected from a group consisting of: an arm rest, an overhead panel, a dashboard, a centre console (FIG. 1; paragraphs [0029], [0030]; as set forth above with regard to claim 1, the infotainment console 100 is provided as a center console of a vehicle), a tray table, and a glove compartment.

10.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wako in view of Rosenberg in view of XiaoPing in view of Baier, as applied to claim 1 above, in further view of Son et al. (U.S. Pub. 2017/0235383).
Regarding claim 34, neither Wako nor Rosenberg nor XiaoPing nor Baier explicitly disclose: wherein each of the three or more sensor elements has an area A between 10 mm2 and 20 mm2.
However, in a related field of endeavor, Son discloses a capacitive touch sensor (Title).
With regard to claim 34, Son teaches: wherein each of the three or more sensor elements has an area A between 10 mm2 and 20 mm2 (FIG. 2; paragraphs [0024], [0030]; each touch sensor [pad 205] has an area of about 18 mm2, which is a conventional size for such sensors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Wako, Rosenberg, XiaoPing, Baier, and Son to yield predictable results.  More specifically, the teachings of a vehicular input device that detects a press and swipe input gesture as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action wherein the sensor elements have a chevron shape, as taught by the combination of Wako, Rosenberg, and XiaoPing, are known.  Additionally, the teachings of capacitive touch sensors that have a known and conventional surface area of about 18 mm2, as taught by Son, are known as well.  The combination of the known teachings of Wako, Rosenberg, XiaoPing, and Son would yield the predictable result of an input device that detects a press and swipe input gesture as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action wherein the sensor elements have a chevron shape and a surface area of about 18 mm2.  In other words, it would have been obvious to form the sensor elements of the combination of Wako, Rosenberg and XiaoPing to have a conventional and known surface area.  Such a combination merely fills in the gaps as to the particular surface area of the chevron-shaped sensor elements of the combination of Wako, Rosenberg, and XiaoPing using the known teachings of Son.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Wako, Rosenberg, XiaoPing, Baier, and Son to yield the aforementioned predictable results.

11.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wako in view of Rosenberg in view of XiaoPing, as applied to claim 32 above, in further view of Son.
Regarding claim 36, neither Wako nor Rosenberg nor XiaoPing explicitly disclose: wherein each of the three or more sensor elements has an area A between 10 mm2 and 20 mm2.
However, Son teaches: wherein each of the three or more sensor elements has an area A between 10 mm2 and 20 mm2 (FIG. 2; paragraphs [0024], [0030]; each touch sensor [pad 205] has an area of about 18 mm2, which is a conventional size for such sensors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Wako, Rosenberg, XiaoPing, and Son to yield predictable results for at least the reasons set forth above with regard to claim 34.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626